1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                    Jan 27, 2020
3                        UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     MICHAEL C. RADVANYI,                        No. 2:19-cv-00379-SMJ
5
                               Petitioner,       ORDER DISMISSING ACTION
6
                  v.
7
     SUPERIOR COURT JUDGE STINE,
8
                               Respondent.
9

10         By Order filed November 12, 2019, the Court directed Petitioner Michael C.

11   Radvanyi, then a pretrial detainee at Spokane County Detention Services, to either

12   pay the $5.00 filing fee to commence this action, or submit a completed application

13   to proceed in forma pauperis. ECF No. 6 at 5–6. The Court also directed Petitioner

14   to show cause why this action should not be dismissed as premature and for failure

15   to exhaust state court remedies. ECF No. 6 at 6. The Court cautioned that failure to

16   do so would result in the dismissal of this action.

17         On November 18, 2019, Petitioner submitted a letter referencing case number

18   2:19-cv-00379-SMJ, and stated, “I did not file this complaint I have no idea what it

19   is for. Please send paper work on it and let me know whom filed it. How much did

20   it cost, who pays for that?” ECF No. 9. Petitioner has neither cured the filing fee


     ORDER DISMISSING ACTION – 1
1    deficiency in this case nor shown cause why this action should not be dismissed.

2          Accordingly, IT IS ORDERED this action is dismissed without prejudice

3    for failure to comply with Rule 3(a), Rules Governing Section 2254 Cases in the

4    United States District Courts.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

6    enter judgment, provide copies to Petitioner, and close the file. The Court certifies

7    that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

8    taken in good faith and there is no basis upon which to issue a certificate of

9    appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

10   appealability is therefore DENIED.

11         DATED this 27th day of January 2020.

12                      _________________________
                        SALVADOR MENDOZA, JR.
13                      United States District Judge

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION – 2
